Citation Nr: 1243547	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a right shoulder disability.

2.  Entitlement to a rating greater than 10 percent for arthritis of the knees. 

3.  Entitlement to a rating greater than 10 percent for hypertension.

4.  Entitlement to an initial rating greater than 10 percent for a left hip disability.

5.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

7.  Entitlement to service connection for a right hip disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

From a review of the record, there appear to be outstanding private treatment records pertinent to the Veteran's appeal.  See September 2010 VA Form 21-4142s.  As these records are potentially relevant, they must be obtained. 

With respect to the claims for higher ratings, based on the age of the most recent VA examination and treatment records of record, contemporaneous VA examinations are needed to determine the nature and severity of the right shoulder disability, knee disabilities, hypertension, left hip disability, and lumbar spine disability.  

With respect to the claim of entitlement to a TDIU, in light of the Veteran's history that he resigned from his job because of his service-connected disabilities, particularly the service-connected hypertension, an opinion should be obtained to determine whether his service-connected disabilities render him unable to obtain or maintain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With respect to the claim of service connection, an opinion is needed to determine whether the right hip disorder is related to service or a service-connected disability.  The Board acknowledges that the record includes a January 2007 VA examiner's determination that the right hip disorder is not related to the left hip disability.  The examiner provided no rationale for this opinion, however, and failed to address whether the hip disorder is related to service or another service-connected disability.  As such, another examination with opinion is needed.  See 38 U.S.C.A. § 5103A(d) 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Ask the Veteran about the existence and location of non-VA treatment records, to include Social Security Administration records.  Request that he fill out VA Form 21-4142s for the reported private treatment provided by R.A. and M.C.  All reported records should be requested, and the Veteran should be informed if any records are not available. 

2.  Ensure that the record contains up-to-date VA treatment records.

3.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all right hip disorders present during the period of the claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

For each hip disorder present during the period of the claim, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the disorder is etiologically related to the Veteran's active service?

(b) If the answer to (a) is no, is it at least as likely as not that the disorder was caused by any of his service-connected disabilities?

(c) If the answers to (a) and (b) are no, is it at least as likely as not that the disorder was aggravated by any of the Veteran's service-connected disabilities.  If aggravation is found, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide the rationale for all opinions expressed.  If any required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.  

4.  Afford the Veteran appropriate VA examination(s) to determine the current degree of severity of his hypertension, right shoulder disability, bilateral knee disability, left hip disability, and lumbar spine disability and the impact of the service-connected disabilities on the Veteran's ability to work.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner(s).  The RO or the AMC should ensure that all information required for rating purposes and an opinion as to whether the service-connected disabilities are sufficient by themselves to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background are provided by the examiner(s).

The rationale for all opinions expressed must also be provided.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

